                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

V.                                                                                         NO. 4:19-CR-81

PRESTON EUGENE CANTNER


                                                  ORDER

        On August 27, 2019, Preston Cantner pled guilty to one count of being a felon in possession

of a firearm. Docs. #1, #33. On October 31, 2019, Cantner filed an objection to the Presentence

Investigation Report (“PSR”), arguing that he is entitled to a sentencing reduction under

Sentencing Guideline § 2K2.1(b)(2)1 with respect to his base offense level and that, therefore, the

PSR miscalculated his base offense level. Doc. #38. The government responded in opposition to

the objection, Doc. #43, and Cantner replied, Doc. #46. After hearing testimony on the objection

at Cantner’s sentencing hearing, including testimony from Cantner, the Court continued sentencing

for the purpose of resolving the objection, and allowed the parties to submit supplemental briefs

on the issue. The parties both submitted supplemental briefs. Docs. #53, #54.

                                                     I
                                                 Standard

        Guideline § 2K2.1(b)(2) provides:

        If the defendant, other than a defendant subject to subsection (a)(1), (a)(2), (a)(3),
        (a)(4), or (a)(5), possessed all ammunition and firearms solely for lawful sporting
        purposes or collection, and did not unlawfully discharge or otherwise unlawfully
        use such firearms or ammunition, decrease the offense level determined above to
        level 6.

A defendant claiming a reduction under this provision “bears the burden of establishing entitlement



1
  The objection includes references to subsection (b)(6) but Cantner quotes and argues subsection (b)(2) in the
objection and in his subsequent filings.
by a preponderance of the evidence.” United States v. Shell, 972 F.2d 548, 550 (5th Cir. 1992)

(quotation marks omitted).

                                                      II
                                                    Analysis

        To determine whether a firearm was possessed “solely for lawful sporting purposes or

collection,” a court must consider the “surrounding circumstances,” which include “the number

and type of firearms, the amount and type of ammunition, the location and circumstances of

possession and actual use, the nature of the defendant’s criminal history (e.g., prior convictions for

offenses involving firearms), and the extent to which possession was restricted by local law.”

U.S.S.G. § 2K2.1(b)(2), cmt. n.6.

        At his sentencing hearing, Cantner testified that all the firearms at issue were purchased

for hunting purposes prior to his 1993 felony conviction,2 and that he had not hunted since the

early 1980s. He further testified that, after returning from service as a contractor in Iraq, he

obtained the firearms from his uncle and kept them in his home “[b]ecause they are … memories

of the fun I had with my relatives and my father.” According to Cantner, he intended to either

devise them to family members or to “sell them to somebody in town,” and the only time he

touched the weapons was once, approximately five years ago, to maintain them.

        On the evidence presented, it is clear Cantner is not entitled to the requested reduction.

While the firearms were indisputably obtained for hunting purposes,3 Cantner testified

unambiguously that he ceased hunting approximately thirty years ago and that he possessed the



2
 Cantner’s 1993 conviction was for possession of explosives/firearms, and possession of an unregistered Title III
device. No criminal history points were assigned to this conviction.
3
 At the sentencing hearing, Cantner’s counsel appeared to argue that he could prevail under the guideline by showing
only the reason for the purchase of the handguns. While at one point the subject guideline provided for a different
base level “[i]f the defendant obtained or possessed” the relevant firearms solely for lawful sporting purposes or
collection, the current version of the guideline, quoted above, refers only to possession.


                                                         2
firearms solely for what may be characterized as sentimental purposes. Sentimentality is not

hunting. Neither, in the absence of other evidence, is it collection. See United States v. Baker,

501 F.3d 627, 629–30 (6th Cir. 2007) (“[S]entimental attachment alone does not earn the

reduction.”). Because Cantner cannot show the firearms were possessed for sporting or collection

purposes, the objection will be overruled.4

                                                     III
                                                  Conclusion

        For the reasons above, Cantner’s objection [38] is OVERRULED.

        SO ORDERED, this 23rd day of December, 2019.

                                                              /s/Debra M. Brown
                                                              UNITED STATES DISTRICT JUDGE




4
  Given Cantner’s unchallenged admission regarding the purpose of his possession, the Court need not consider the
facts enumerated by the guideline. However, had the Court considered the surrounding circumstances, the objection
would still be overruled given, among other things, Cantner’s criminal history and the testimony of all witnesses at
the hearing.


                                                         3
